 

Chefs’ Warehouse 8-K

Exhibit 10-4

 

EXECUTION VERSION

 

 

AMENDMENT NO. 4 TO NOTE PURCHASE AND GUARANTEE AGREEMENT

THIS AMENDMENT NO. 4 TO NOTE PURCHASE AND GUARANTEE AGREEMENT (this “Amendment”)
is made as of January 9, 2015 by and among Dairyland USA Corporation, a New York
corporation (“Dairyland”), The Chefs’ Warehouse Mid-Atlantic, LLC, a Delaware
limited liability company (“CW Mid-Atlantic”), Bel Canto Foods, LLC, a New York
limited liability company (“Bel Canto”), The Chefs’ Warehouse West Coast, LLC, a
Delaware limited liability company (“CW West Coast”), and The Chefs’ Warehouse
of Florida, LLC, a Delaware limited liability company (“CW Florida”, and
together with Dairyland, CW Mid-Atlantic, Bel Canto and CW West Coast, the
“Issuers”), each of the Guarantors whose names appear on the signature pages
hereto (together with the Issuers, collectively, the “Obligors”), and each of
the holders of the Notes whose names appear on the signature pages hereto (each
a “Noteholder” and collectively, the “Noteholders”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Note Purchase Agreement.

WHEREAS, the Obligors and the Noteholders are party to that certain Note
Purchase and Guarantee Agreement dated as of April 17, 2013, as amended by that
certain Amendment No. 1 to Note Purchase and Guarantee Agreement dated as of
July 23, 2014, that certain Amendment No. 2 to Note Purchase and Guarantee
Agreement dated as of November 4, 2014 and that certain Amendment No. 3 to Note
Purchase and Guarantee Agreement dated as of December 3, 2014 (as further
amended, restated, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), pursuant to which the Issuers issued and sold
$100,000,000 in aggregate principal amount of its 5.90% Guaranteed Senior
Secured Notes due April 17, 2023 (collectively, the “Existing Notes”, and as
amended pursuant to this Amendment, and as may be further amended, restated,
modified or replaced from time to time, together with any such notes issued in
substitution therefor pursuant to Section 13 of the Note Purchase Agreement,
collectively, the “Notes”);

WHEREAS, the Obligors have requested that the Required Holders agree to certain
amendments to the Note Purchase Agreement and the Existing Notes;

WHEREAS, the Obligors and the Noteholders have so agreed on the terms and
conditions set forth herein;

WHEREAS, the Noteholders constitute the Required Holders;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Obligors and the
Noteholders hereby agree to enter into this Amendment.

1.                  Definitions. All capitalized terms used herein and not
otherwise defined shall have the meanings provided for in the Note Purchase
Agreement.

2.                  Amendments to the Note Purchase Agreement. Subject to the
satisfaction of the conditions precedent set forth in Section 4 below, and
effective as of the Effective Date (as hereinafter defined), the parties hereto
agree that the Note Purchase Agreement is hereby amended as follows:

(a)                Section 8.4 of the Note Purchase Agreement is hereby amended
to (i) delete each reference to “Leverage Ratio” therein and replace each such
reference with a reference to “Total Leverage Ratio” and (ii) delete the
reference to “$4,000,000” therein and replace it with a reference to
“$10,000,000”.



 



(b)                Section 10.1(j) of the Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“(j)                (i) unsecured Subordinated Indebtedness under any Permitted
Convertible Seller Notes in an aggregate principal amount not to exceed
$38,250,000 at any time outstanding and (ii) other Subordinated Indebtedness of
the Issuers in an aggregate principal amount not exceeding $30,000,000 at any
time outstanding;”

(c)                Section 10.1 of the Note Purchase Agreement is hereby amended
to (i) delete the word “and” at the end of clause (l) thereof, (ii) re-designate
clause (m) thereof as clause (n) thereof, and (iii) insert a new clause (m)
thereof to read in its entirety as follows:

“(m)                Indebtedness under Permitted Convertible Notes (other than
Permitted Convertible Seller Notes); and”

(d)                Section 10.7 of the Note Purchase Agreement is hereby amended
and restated in its entirety to read as follows:

“10.7. Swap Agreements. No Obligor will, nor will it permit any Subsidiary to,
enter into any Swap Agreement, except (a) Swap Agreements entered into to hedge
or mitigate risks to which any Issuer or any Subsidiary has actual exposure
(other than those in respect of Equity Interests of any Issuer or any of its
Subsidiaries), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of any Issuer or any Subsidiary, and
(c) Permitted Call Spread Swap Agreements.”

(e)                Section 10.8 of the Note Purchase Agreement is hereby amended
and restated in its entirety to read as follows:

“10.8. Restricted Payments; Certain Payments of Indebtedness.

(a)                No Obligor will, nor will it permit any Subsidiary to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except, (x)
any Obligor may make a Permitted Company Dividend under clause (iii) of the
definition thereof to the Company and (y) so long as no Event of Default shall
have occurred and be continuing or would result therefrom (including after
giving effect thereto on a pro forma basis), (i) each of the Company and the
Issuers may declare and pay dividends with respect to its common stock payable
solely in additional shares of its common stock, and, with respect to its
preferred stock, payable solely in additional shares of such preferred stock or
in shares of its common stock, (ii) Subsidiaries may declare and pay dividends
to the Issuers, (iii) any Obligor may make a Permitted Company Dividend to the
Company, (iv) the Obligors and their Subsidiaries may make Restricted Payments
payable solely in the form of their Equity Interests pursuant to and in
accordance with employment agreements, bonus plans, stock option plans, or other
benefit plans for existing, new and former management, directors, employees and
consultants of the Obligors and their Subsidiaries, (v) the Company and its
Subsidiaries may make any other Restricted Payment, so long as the aggregate
amount of all such Restricted Payments made pursuant to this clause (v) during
any Fiscal Year does not exceed $1,000,000, and (vi) the Company may enter into,
exercise its rights and perform its obligations under, Permitted Call Spread
Swap Agreements.

2

 



(b)                No Obligor will, nor will it permit any Subsidiary to, make
or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

(i)                payment of Indebtedness created under the Financing
Documents;

(ii)                payment of regularly scheduled interest and principal
payments as and when due in respect of any Indebtedness, other than (x) payments
in respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof and (y) payments in respect of Subordinated Indebtedness owed
to any seller in connection with the Specified Acquisition;

(iii)                payment of intercompany Indebtedness incurred in accordance
with Section 10.1;

(iv)                refinancings of Indebtedness to the extent permitted by
Section 10.1;

(v)                payment of secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness so long as the proceeds of such sale are sufficient to repay such
Indebtedness in full;

(vi)                payments made in respect of the sinking fund requirement
under the New Markets Tax Credit Financing, so long as (i) after giving effect
to such payment, the aggregate amount of all such payments does not exceed the
then outstanding principal amount of the Dairyland HP Indebtedness, and (ii) no
Default or Event of Default has occurred and is continuing or would be caused by
such payment;

(vii)                prepayments with respect to the Dairyland HP Indebtedness,
so long as (x) after giving effect to such payment, the Obligors shall be in pro
forma compliance with the financial covenants set forth in Section 10.13 as of
the most recent Fiscal Quarter for which financial statements shall have been
delivered pursuant to Section 7.1(a) or 7.1(b) (or, prior to the delivery of any
such financial statements, as of the last Fiscal Quarter included in the
financial statements referred to in Section 5.4(a)) and (y) no Default or Event
of Default has occurred and is continuing or would be caused by such payment;

3

 

(viii)                mandatory prepayments of Indebtedness required pursuant to
the terms of the Bank Credit Agreement and the voluntary repayment of (A)
Revolving Loans or (B) Term Loans (as such terms are defined in the Bank Credit
Agreement) pursuant to the Bank Credit Agreement, in each case so long as (x)
there is no corresponding reduction in the Revolving Commitment (as such term is
defined in the Bank Credit Agreement) and (y) after giving effect to such
prepayment or repayment, no Default or Event of Default exists or would exist
under this Agreement;

(ix)                issuance of Equity Interests, or making cash payments (other
than in connection with Permitted Convertible Seller Notes), in connection with
or as part of the conversion, redemption, retirement, prepayment or cancellation
of any Permitted Convertible Notes;

(x)                payments in respect of earn-out obligations in connection
with the Specified Acquisition; provided that any Specified Earn-Out Payments
shall be subject to Section 10.8(c);

(xi)                payment of regularly scheduled interest payments in respect
of unsecured Subordinated Indebtedness owed to any seller in connection with the
Specified Acquisition and permitted pursuant to clause (i) of Section 10.1(j)
hereof, so long as (x) after giving effect to such payment, the Obligors shall
be in pro forma compliance with the financial covenants set forth in Section
10.13 as of the most recent Fiscal Quarter for which financial statements shall
have been delivered pursuant to Section 7.1(a) or 7.1(b) and (y) no Default or
Event of Default has occurred and is continuing or would be caused by such
payment; and

(xii)                any other payments in respect of Subordinated Indebtedness,
so long as (x) the aggregate amount of all payments made pursuant to this clause
(xii) does not exceed the Cumulative Retained Excess Cash Flow Amount, (y) no
Default or Event of Default has occurred and is continuing or would be caused by
such payment and (z) both prior to and after giving effect to such payment, the
Senior Secured Ratio shall not exceed 2.00:1.00 as of the most recent Fiscal
Quarter for which financial statements shall have been delivered pursuant to
Section 7.1(a) or 7.1(b).

(c)                No Obligor will, nor will it permit any Subsidiary to, make,
directly or indirectly, any Specified Earn-Out Payment, unless (i) no Default or
Event of Default has occurred and is continuing or would be caused by such
Specified Earn-Out Payment, (ii) the Company shall have delivered to the holders
of Notes a certificate of a Senior Financial Officer of the Company, setting
forth reasonably detailed calculations of the Fixed Charge Coverage Ratio,
calculated on a pro forma basis after giving effect to such Specified Earn-Out
Payment for the four (4) consecutive Fiscal Quarters ending as of the last day
of the most recent Fiscal Quarter for which financial statements shall have been
delivered pursuant to Section 7.1(a) or 7.1(b).”

4

 

(f)                Section 10.10 of the Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“Section 10.10. Restrictive Agreements. No Obligor will, nor will it permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Obligor or Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
Equity Interests or to make or repay loans or advances to any other Obligor or
Subsidiary or to Guarantee Indebtedness of any other Obligor or Subsidiary;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by law or by any Financing Document or Bank Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 10.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness as permitted by this Agreement, (v) clause (a)
of the foregoing shall not apply to Excluded Assets and customary provisions in
leases or licenses restricting the assignment thereof or the grant of a security
interest therein, in each case, to the extent such provisions are required by
the parties thereto and not bargained for by any Obligor or Subsidiary, and (vi)
the foregoing shall not apply to restrictions and conditions contained in
agreements relating to Permitted Convertible Notes (excluding Permitted
Convertible Seller Notes).”

(g)                Section 10.13(b) of the Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“(b)                Total Leverage Ratio. The Obligors will not permit the Total
Leverage Ratio, determined for any period of four (4) consecutive Fiscal
Quarters ending on any date during any period set forth below, to be greater
than the ratio set forth opposite such period:

Period

Ratio

March 31, 2015 through September 30, 2015

December 31, 2015

March 31, 2016 through June 30, 2016

September 30, 2016 and thereafter

5.00:1.00

4.50:1.00

4.25 to 1.00

3.75 to 1.00”

 

(h)                Section 10.13(c) of the Note Purchase Agreement is hereby
amended to (i) delete the reference to “$15,000,000” therein and replace it with
a reference to “$17,000,000” and (ii) delete the reference to “$10,000,000”
therein and replace it with a reference to “$11,000,000”.

(i)                Section 10.13 of the Note Purchase Agreement is hereby
amended to (i) re-designate clause (d) thereof as clause (e) thereof and (ii)
insert a new clause (d) thereof to read in its entirety as follows:

5

 

“(d)                Senior Secured Leverage Ratio. The Obligors will not permit
the Senior Secured Leverage Ratio, determined for any period of four (4)
consecutive Fiscal Quarters ending on any date during any period set forth
below, to be greater than the ratio set forth opposite such period:

Period

Ratio

March 31, 2015 through September 30, 2015

December 31, 2015

March 31, 2016 through June 30, 2016

September 30, 2016 and thereafter

4.50:1.00

4.00:1.00

3.75 to 1.00

3.25 to 1.00”

 

(j)                Section 11(f) of the Note Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“(f)                 (i) any Obligor or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any applicable grace periods), or (ii) after giving
effect to any applicable grace periods with respect thereto, any event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (f)(ii) shall not apply to (x) secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness in accordance with the terms hereof so long
as the proceeds of such sale are sufficient to repay such Indebtedness in full,
(y) any redemption, repurchase, conversion or settlement with respect to any
Permitted Convertible Notes pursuant to their terms unless such redemption,
repurchase, conversion or settlement results from a default thereunder or an
event of the type that constitutes an Event of Default or (z) any early payment
requirement or unwinding or termination with respect to any Permitted Call
Spread Swap Agreement; or”

(k)                Schedule B of the Note Purchase Agreement is hereby amended
by amending and restating the definitions of “Equity Interests”, “Indebtedness”,
“Obligations”, “Permitted Acquisition”, “Prepayment Event” and “Restricted
Payment” in their entirety to read as follows:

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. Notwithstanding the foregoing, neither Permitted Convertible
Notes nor Permitted Call Spread Swap Agreements shall constitute Equity
Interests.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services (excluding
current accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right,

6

 

contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others, (h)
all Capital Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances, (k) all obligations of such Person
under any liquidated earn-out and (l) any other Off-Balance Sheet Liability of
such Person. The Indebtedness of any Person shall include the Indebtedness of
any other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor; provided that Indebtedness shall not include earn-out obligations
relating to Permitted Acquisitions to the extent the conditions for payment
thereof (other than the occurrence of a date certain) have not yet been
satisfied. Notwithstanding the foregoing and for avoidance of doubt, obligations
arising under any Permitted Call Spread Swap Agreement shall not be considered
Indebtedness.

“Obligations” means collectively, all unpaid principal of and all accrued and
unpaid interest on the Notes, any Make-Whole Amount, all accrued and unpaid fees
and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), obligations and liabilities of
any of the Obligors to any of the holders or any indemnified party, individually
or collectively, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Finance Documents or in respect of any of the
Notes made; provided that, (i) the definition of “Obligations” shall not create
any guarantee by any Obligor of (or grant of security interest by any Obligor to
support, as applicable) any Excluded Swap Obligations of such Obligor for
purposes of determining any obligations of any Obligor and (ii) obligations
arising under Permitted Call Spread Swap Agreements shall not be considered
Obligations.

“Permitted Acquisition” means, collectively, (a) the Specified Acquisition and
(b) any other acquisition (whether by purchase, merger, consolidation or
otherwise but excluding, in any event, any Hostile Acquisition) or series of
related acquisitions by any Obligor of (i) all or substantially all the assets
of or (ii) all or substantially all the Equity Interests in, a Person or
division or line of business of a Person, if, for purposes of this clause (b),
at the time of and immediately after giving effect thereto, (1) no Default or
Event of Default has occurred and is continuing or would arise after giving
effect thereto, (2) such Person or division or line of business is engaged in
the same or a similar line of business as the Issuers and the Subsidiaries or
business reasonably related, complementary or ancillary thereto or a logical
extension thereof (including, without limitation, food and beverage service,
distribution, wholesale and retail), (3) all actions required to be taken with
respect to such acquired or newly formed Subsidiary under Section 9.10 shall
have been taken within the time periods set out therein, (4) the Issuers and the
Subsidiaries are in compliance, on a pro forma basis, with the covenants
contained in Section 10.13 (provided that, for purposes of determining
compliance with the covenants contained in clauses (b) and (d) of Section 10.13,
the maximum ratios for such covenants shall be deemed to be 0.50:1.00 less than
those set forth therein) recomputed as of the last day of the most recently
ended Fiscal Quarter for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $25,000,000, the Company shall have
delivered to the holders of Notes a certificate of a Senior Financial Officer of
the Company to such effect, together with all related historical financial
statements (including consolidated balance sheets, income statements and cash
flow statements) and projections reasonably requested by the Required Holders,
(5) in the case of an acquisition or merger involving an Obligor (other than the
Company), an Obligor is the surviving entity of such merger and/or
consolidation, (6) in the case of an acquisition or merger involving the
Company, the Company shall be the surviving entity of such merger and/or
consolidation, and (7) the sum of (x) the Company’s and its Subsidiaries’
unencumbered and unrestricted cash and Permitted Investments plus (y) the
Available Revolving Commitment (as such term is defined in the Senior Bank
Agreement as of the Effective Date) is at least $10,000,000.

7

 



“Prepayment Event” means:

(a)                 any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of any Obligor; or

(b)                any casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Obligor; or

(c)                so long as the Total Leverage Ratio on the last day of the
most recent Fiscal Quarter for which financial statements shall have been
delivered pursuant to Section 7.1(a) or 7.1(b) is equal to or greater than (i)
if such last day occurs after the Effective Date but on or prior to December 31,
2014, 3.50:1.00, and (ii) at all other times, 2.50:1.00, the issuance by the
Company or any Subsidiaries of any Equity Interests after the Effective Date, or
the receipt by the Company or any Subsidiaries of any capital contribution; or

(d)                the incurrence by any Obligor of any Indebtedness, other than
Indebtedness permitted under Section 10.1, but in any event including (i) any
Indebtedness under the Bank Credit Agreement and (ii) any Indebtedness under the
Permitted Convertible Notes (other than Permitted Convertible Seller Notes); or

(e)                the receipt of cash by the Company or any Subsidiary not in
the ordinary course of business, in respect of (i) foreign, United States, state
or local tax refunds, (ii) pension plan reversions, (iii) judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action (other than payments or proceeds that represent reimbursement for amounts
paid by the Company or any Subsidiary within the six months immediately
preceding such judgment, settlement or other cause of action), (iv) indemnity
payments (other than indemnity payments that represent reimbursement for amounts
paid by the Company or any Subsidiary within the six months immediately
preceding such indemnity payment) and (v) any purchase price adjustment received
in connection with any purchase agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any of its Subsidiaries to their Equity Interest holders in such
capacity, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in the Company or its Subsidiaries or any option, warrant or
other right to acquire any such Equity Interests in the Company or its
Subsidiaries, or any payment of management or similar fees to any Person.
Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion of (including any cash payment upon conversion), or payment of any
principal or premium on, or payment of any interest with respect to, any
Permitted Convertible Notes shall not constitute a Restricted Payment and (ii)
any payment with respect to, or early unwind or settlement of, any Permitted
Call Spread Swap Agreement shall not constitute a Restricted Payment.

8

 

(m)                Schedule B of the Note Purchase Agreement is hereby amended
to add the definitions of “Amendment No. 4 Effective Date”, “Applicable Rate”,
“Cumulative Retained Excess Cash Flow Amount”, “Excess Cash Flow Period”,
“Initial Coupon Reduction Date”, “Interest Period”, “Permitted Call Spread Swap
Agreements”, “Permitted Convertible Notes”, ‘Permitted Convertible Seller
Notes”, “Permitted Seller Notes”, “Retained Excess Cash Flow”, “Senior Secured
Leverage Ratio”, “Specified Acquisition”, “Specified Earn-Out Payment”,
“Specified Target” and “Total Leverage Ratio” in their proper alphabetical order
to read in its entirety as follows:

“Amendment No. 4 Effective Date” means the date upon which Amendment No. 4 to
this Agreement, dated as of January 9, 2015, becomes effective, as notified by
the holders of Notes to the Obligors.

“Applicable Rate” means, for any Interest Period, (a) 6.15% per annum until such
time as the Senior Secured Leverage Ratio is less than 3.25:1.00 for two
consecutive Fiscal Quarters, as evidenced by the certificates delivered after
the Amendment No. 4 Effective Date pursuant to Section 7.2 with respect to such
Fiscal Quarters (the “Initial Coupon Reduction Date”), and (b) on and after the
Initial Coupon Reduction Date, (i) 5.90% per annum if the Senior Secured
Leverage Ratio as of the Fiscal Quarter ended immediately prior to the
commencement of such Interest Period is less than 3.25:1.00, and (ii) 6.15% per
annum if the Senior Secured Leverage Ratio as of the Fiscal Quarter ended
immediately prior to the commencement of such Interest Period is greater than or
equal to 3.25:1.00.

“Cumulative Retained Excess Cash Flow Amount” means, as of any date, an amount
not less than zero in the aggregate for any Excess Cash Flow Period, determined
on a cumulative basis equal to the aggregate cumulative sum of the Retained
Excess Cash Flow for all Excess Cash Flow Periods ending after the Amendment No.
4 Effective Date and prior to such date.

“Excess Cash Flow Period” means each Fiscal Year of the Company commencing with
the Fiscal Year ending December 31, 2014, but in all cases for purposes of
calculating the Cumulative Retained Excess Cash Flow Amount shall only include
such Fiscal Years for which financial statements and a Compliance Certificate
have been delivered in accordance with Sections 7.1(a), 7.1(b) and 7.2 and for
which any prepayments required by Section 8.4 (if any) have been made.

“Initial Coupon Reduction Date” has the meaning specified in the definition of
“Applicable Rate”.

“Interest Period” means the three month period ending on each interest payment
date as set forth in the first paragraph of the Notes.

“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Company acquires an option requiring the counterparty
thereto to deliver to the Company shares of common stock of the Company, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the Company
issues to the counterparty thereto warrants to acquire common stock of the
Company (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Company in connection with the
issuance of Permitted Convertible Notes (other than Permitted Convertible Seller
Notes); provided that (i) the terms, conditions and covenants of each such Swap
Agreement shall be such as are customary for Swap Agreements of such type (as
determined by the Board of Directors of the Company in good faith) and (ii) in
the case of clause (b) above, such Swap Agreement would be classified as an
equity instrument in accordance with GAAP, and the settlement of such Swap
Agreement does not require the Company to make any payment in cash or cash
equivalents that would disqualify such Swap Agreement from so being classified
as an equity instrument.

9

 



“Permitted Convertible Notes” means, collectively, (a) Permitted Convertible
Seller Notes and (b) any other unsecured notes issued by the Company that are
convertible into common stock of the Company, cash or any combination thereof;
provided that, for purposes of clause (b) of this definition, the Indebtedness
thereunder satisfies the following requirements: (i) both immediately prior to
and after giving effect (including pro forma effect) thereto, no Default or
Event of Default shall exist or result therefrom, (ii) such Indebtedness matures
after, and does not require any scheduled amortization or other scheduled
payments of principal prior to, the date that is six (6) months after the
Maturity Date (it being understood that neither (x) any provision requiring an
offer to purchase such Indebtedness as a result of change of control or asset
sale or other fundamental change nor (y) any early conversion of any Permitted
Convertible Notes in accordance with the terms thereof shall violate the
foregoing restriction), (iii) such Indebtedness is not guaranteed by any
Subsidiary of the Company other than the Guarantors (which guarantees, if such
Indebtedness is subordinated, shall be expressly subordinated to the Secured
Obligations on terms not less favorable to the holders of Notes than the
subordination terms of such Subordinated Indebtedness), (iv) the covenants
applicable to such Indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement and (v) the aggregate principal amount of Indebtedness permitted
to be issued or incurred under this definition shall not exceed $150,000,000 at
any time outstanding.

“Permitted Convertible Seller Notes” means, collectively, any unsecured notes
evidencing Subordinated Indebtedness issued by the Company or any Subsidiary to
any seller in connection with the Specified Acquisition that are convertible
solely into common stock of the Company.

“Retained Excess Cash Flow” means, with respect to any Fiscal Year of the
Company, (a) the Excess Cash Flow for such Fiscal Year minus (b) the aggregate
prepayment amount payable by the Company pursuant to Section 8.4 for such Fiscal
Year; provided that, solely for purposes of calculating such aggregate
prepayment amount for purposes of this clause (b), “Ratable Share” shall be
defined to equal 100%.

“Senior Secured Leverage Ratio” means, on any date, the ratio of (a) Total
Indebtedness (other than Subordinated Indebtedness) that is secured by a Lien on
any assets of the Company or its Subsidiaries on such date to (b) EBITDA for the
period of four (4) consecutive Fiscal Quarters ended on such date (or, if such
date is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter most recently ended prior to such date).

“Specified Acquisition” means the acquisition by the Company, directly or
indirectly, of the Specified Target pursuant to terms and conditions reasonably
acceptable to the Required Holders.

“Specified Earn-Out Payment” means any payment made by an Obligor or any
Subsidiary in respect of earn-out obligations arising pursuant to that certain
Additional Earn-Out Agreement, to be dated on or about the Amendment No. 4
Effective Date, by and among, inter alia, the Company, T.J. Foodservice Co.,
Inc., TJ Seafood, LLC, and John DeBenedetti, as the Sellers’ Representative.

“Specified Target” means the entity codenamed “Project Long Bone” as disclosed
to the holders of Notes prior to the Amendment No. 4 Effective Date.

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
on such date to (b) EBITDA for the period of four (4) consecutive Fiscal
Quarters ended on such date (or, if such date is not the last day of a Fiscal
Quarter, ended on the last day of the Fiscal Quarter most recently ended prior
to such date).

10

 



3.                  Amendment and Restatement of the Existing Notes. Subject to
the satisfaction of the conditions precedent set forth in Section 4 below, and
effective as of the Effective Date, the parties hereto agree that the
outstanding Existing Notes are hereby and shall be deemed to be, automatically
and without any further action on the part of any Person, amended and restated
in their entirety as set forth in Exhibit A to this Amendment, except that the
principal amount, date and the payee set forth in each Existing Note shall
remain the same. The Issuers shall execute and deliver a new Note in the form of
such Exhibit A to each Noteholder in exchange for each Existing Note held by
such Noteholder, registered in the name of such Noteholder, in the aggregate
principal amount of such Existing Note and dated the date of the last interest
payment made to such Noteholder in respect of the Existing Notes. Any Note
issued on or after the date hereof shall be in the form of Exhibit A attached
hereto. Each reference to the “5.90% Guaranteed Senior Secured Notes due April
17, 2023” in any of the Financing Documents is hereby deleted and replaced with
a reference to the “Guaranteed Senior Secured Notes due April 17, 2023”.

4.                  Conditions of Effectiveness. The effectiveness of this
Amendment is subject to the following conditions precedent, each to be in form
and substance satisfactory to the Required Holders:

(a)                each Noteholder shall have received counterparts of this
Amendment duly executed by the Obligors and the Required Holders;

(b)               the Issuers shall have executed and delivered replacement
Notes to each Noteholder;

(c)                each Noteholder shall have received a fully executed copy of
an amendment to the Bank Credit Agreement, which amendment shall be
substantially in the form set forth on Exhibit B hereto and in full force and
effect (the “Bank Amendment”);

(d)               [reserved];

(e)                the “Specified Acquisition” (as defined in the Note Purchase
Agreement after giving effect to this Amendment) shall be consummated
substantially concurrently with the effectiveness of this Amendment and in
accordance with (1) that certain Asset Purchase Agreement, dated as of January
9, 2015 (the “Asset Purchase Agreement”), by and among, inter alia, the Company,
T.J. Foodservice Co., Inc., TJ Seafood, LLC, John DeBenedetti, Victoria
DeBenedetti, Theresa Lincoln, and John Benedetti, as the Sellers’
Representative, (2) the “Merger Agreement” referred to in the Asset Purchase
Agreement and (3) each of the “Earn-Out Agreements” referred to in the Asset
Purchase Agreement, in each case, without giving effect to any amendments,
consents or waivers thereto or modifications to the provisions thereof which (x)
could reasonably be expected to have a Material Adverse Effect, (y) would cause
or result in a Default or Event of Default under the Note Purchase Agreement or
(z) would adversely affect the interests of any Noteholder (it being understood
and agreed that any increase in the aggregate purchase price paid for the
Specified Acquisition (including, without limitation, any increase in any
earn-out obligations) shall be deemed to adversely affect the interests of the
Noteholders), without the consent of the Required Holders (such consent not to
be unreasonably withheld, conditioned or delayed), (ii) the Noteholders shall
have received a certificate of a Senior Financial Officer of the Company
confirming the consummation of the Specified Acquisition; (iii) the aggregate
purchase price paid for the Specified Acquisition (exclusive of any “Specified
Earn-Out Payments” (as defined in the Note Purchase Agreement after giving
effect to this Amendment)) shall not exceed $216,750,000; (iv) the Total
Leverage Ratio, after giving pro forma effect to the consummation of

11

 

the Specified Acquisition and the making of loans under the Bank Credit
Agreement in connection with the consummation of the Specified Acquisition,
shall not exceed 4.50 to 1.00 for the Fiscal Quarter most recently ended prior
to the consummation of the Specified Acquisition; (v) the Senior Secured
Leverage Ratio, after giving pro forma effect to the consummation of the
Specified Acquisition and the making of loans under the Bank Credit Agreement in
connection with the consummation of the Specified Acquisition, shall not exceed
4.00 to 1.00 for the Fiscal Quarter most recently ended prior to the
consummation of the Specified Acquisition; and (vi) the EBITDA attributable to
the “Specified Target” (as defined in the Note Purchase Agreement after giving
effect to this Amendment) as of the 12-month period ended on December 31, 2014,
and calculated in a manner consistent with its 2014 audited financial
statements, shall not be less than $20,000,000 and the holders of Notes shall
have received a certificate of a Senior Financial Officer confirming the same;

(f)                a Private Placement Number issued by Standard & Poor’s CUSIP
Service Bureau (in cooperation with the SVO) shall have been obtained for the
Notes;

(g)                the Noteholders shall have received (i) copies of each
Permitted Convertible Seller Note and (ii) evidence, reasonably satisfactory to
the Required Holders, that Indebtedness in respect of each Permitted Convertible
Seller Note is subordinated to the payment of the Secured Obligations on terms
and conditions reasonably satisfactory to the Required Holders (including,
without limitation, a prohibition on any payments in respect of any Permitted
Convertible Seller Note if a Default or Event of Default has occurred and is
continuing or would be caused by any such payments); and

(h)               the Noteholders shall have received payment and/or
reimbursement of their fees and expenses (including, without limitation, all
fees and expenses of counsel for the Noteholders to the extent invoiced in
reasonable detail on or prior to the date hereof) in connection with this
Amendment.

The Noteholders shall notify the Obligors of the effective date of this
Amendment (herein, the “Effective Date”), and such notice shall be conclusive
and binding.  Notwithstanding the foregoing, the agreements of the Noteholders
under this Amendment shall cease to be effective unless each of the foregoing
conditions is satisfied (or waived by the Required Holders) at or prior to 5:00
p.m., New York City time, on the earlier of (i) May 31, 2015 and (ii) on the
date of the termination or abandonment by the Issuers of the Specified
Acquisition.

5.                  Representations and Warranties of the Obligors. Each Obligor
hereby represents and warrants as follows:

(a)                This Amendment and the Note Purchase Agreement as modified
hereby constitute legal, valid and binding obligations of such Obligor and are
enforceable against such Obligor in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b)               As of the date hereof and immediately after giving effect to
the terms of this Amendment, (i) no Default has occurred and is continuing and
(ii) the representations and warranties of the Obligors set forth in the Note
Purchase Agreement, as amended hereby, are true and correct in all material
respects (except that any representation or warranty that is qualified as to
materiality shall be true and correct in all respects), it being understood and
agreed that any representation or warranty which by its terms expressly relates
to a specified date shall be required to be true and correct only as of such
specified date.

12

 

(c)                No fee or other consideration has been paid or will be paid
to the Bank Agent or any Bank Lender in connection with the Bank Amendment.

6.                  Confirmation and Ratification of Guaranteed Obligations. By
executing this Amendment, each of the Guarantors hereby (a) consents to this
Amendment, (b) acknowledges that, notwithstanding the execution and delivery of
the Amendment, the obligations of each of the Guarantors under the Guaranty
continue in full force and effect and are not impaired or affected, and the
Guaranty continues in full force and effect and shall apply to the Guaranteed
Obligations as amended by this Amendment, and (c) affirms and ratifies the
Guaranty, any other Financing Document executed by it and the Guaranteed
Obligations in all respects.

7.                  Reference to and Effect on the Note Purchase Agreement.

(a)                Upon the effectiveness hereof, each reference to the Note
Purchase Agreement in the Note Purchase Agreement or any other Financing
Document shall mean and be a reference to the Note Purchase Agreement as amended
hereby.

(b)               Each Financing Document and all other documents, instruments
and agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.

(c)                Except with respect to the subject matter hereof, the
execution, delivery and effectiveness of this Amendment shall not operate as a
waiver of any right, power or remedy of the Noteholders, nor constitute a waiver
of any provision of the Note Purchase Agreement, any other Financing Document or
any other documents, instruments or agreements executed and/or delivered in
connection therewith.

(d)               This Amendment constitutes a “Financing Document” under (and
as defined in) the Note Purchase Agreement.

8.                  Release of Claims.

(a)                Each of the Obligors, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Noteholders, their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the
Noteholders and all such other Persons being hereinafter referred to
collectively as the “Releasees” and individually as a “Releasee”), of and from
all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of setoff,
demands and liabilities whatsoever (individually, a “Claim” and collectively,
“Claims”) of every name and nature, known or unknown, suspected or unsuspected,
both at law and in equity, which any of the Obligors or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Agreement, in each case in
connection with the Note Purchase Agreement or any of the other Financing
Documents or transactions thereunder or related thereto.

(b)               Each of the Obligors understands, acknowledges and agrees that
the release set forth above may be pleaded as a full and complete defense and
may be used as a basis for an injunction against any action, suit or other
proceeding which may be instituted, prosecuted or attempted in breach of the
provisions of such release.

13

 



9.                  Governing Law. This Amendment shall be construed and
enforced in accordance with, and the rights of the parties hereto shall be
governed by, the law of the State of New York excluding choice of law principles
that would permit the application of the laws of a different jurisdiction.

10.              Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

11.              Counterparts. This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

[Signature Pages Follow]

14

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ISSUERS:

DAIRYLAND USA CORPORATION

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

BEL CANTO FOODS, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

THE CHEFS’ WAREHOUSE WEST COAST, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

THE CHEFS’ WAREHOUSE OF FLORIDA, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

 

 

[Chefs' Warehouse - Signature Page to Amendment No. 4 to Note Purchase and
Guarantee Agreement]

 

GUARANTORS:

THE CHEFS’ WAREHOUSE, INC.

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

CHEFS’ WAREHOUSE PARENT, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

MICHAEL’S FINER MEATS, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

MICHAEL’S FINER MEATS HOLDINGS, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

THE CHEFS’ WAREHOUSE MIDWEST, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

THE CHEFS’ WAREHOUSE PASTRY DIVISION, INC.

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

[Chefs' Warehouse - Signature Page to Amendment No. 4 to Note Purchase and
Guarantee Agreement]

 

QZ ACQUISITION (USA), INC.

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

QZINA SPECIALTY FOODS NORTH AMERICA (USA), INC.

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

QZINA SPECIALTY FOODS, INC., a Florida corporation

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

QZINA SPECIALTY FOODS, INC., a Washington corporation

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

QZINA SPECIALTY FOODS (AMBASSADOR), INC.

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

CW LV REAL ESTATE LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

[Chefs' Warehouse - Signature Page to Amendment No. 4 to Note Purchase and
Guarantee Agreement]

 

ALLEN BROTHERS 1893, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

THE GREAT STEAKHOUSE STEAKS, LLC

By: __/s/ John D. Austin____________________
Name: John D. Austin
Title: Chief Financial Officer

[Chefs' Warehouse - Signature Page to Amendment No. 4 to Note Purchase and
Guarantee Agreement]

 

NOTEHOLDERS:

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By: __/s/ Tannis Fussell____________________
Name:    Tannis Fussell
Title:      Vice President



PRUCO LIFE INSURANCE COMPANY

 

 

By: __/s/ Tannis Fussell____________________
Name:    Tannis Fussell
Title:      Assistant Vice President



PRUDENTIAL ARIZONA REINSURANCE CAPTIVE COMPANY

By: Prudential Investment Management, Inc.,

as investment manager

 

 

By: __/s/ Tannis Fussell____________________
Name:    Tannis Fussell
Title:      Vice President



 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

By: Prudential Investment Management, Inc.,

as investment manager

 

 

By: __/s/ Tannis Fussell____________________
Name:    Tannis Fussell
Title:      Vice President

[Chefs' Warehouse - Signature Page to Amendment No. 4 to Note Purchase and
Guarantee Agreement]

 

Exhibit A

 

[Form of Note]

 

Dairyland USA Corporation

The Chefs’ Warehouse Mid-Atlantic, LLC

Bel Canto Foods, LLC

The Chefs’ Warehouse West Coast, LLC

The Chefs’ Warehouse of Florida, LLC

Guaranteed Senior Secured Note Due April 17, 2023



No. R-[_____] [Date] $[_______] PPN: [_________]

 

For Value Received, the undersigned, DAIRYLAND USA CORPORATION, a New York
corporation (“Dairyland”), THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC, a Delaware
limited liability company (“CW Mid-Atlantic”), BEL CANTO FOODS, LLC, a New York
limited liability company (“Bel Canto”), THE CHEFS’ WAREHOUSE WEST COAST, LLC, a
Delaware limited liability company (“CW West Coast”), and THE CHEFS’ WAREHOUSE
OF FLORIDA, LLC, a Delaware limited liability company (together with Dairyland,
CW Mid-Atlantic, Bel Canto and CW West Coast, collectively, the “Issuers”),
hereby jointly and severally promise to pay to [____________], or registered
assigns, the principal sum of [_____________________] Dollars (or so much
thereof as shall not have been prepaid) on April 17, 2023 (the “Maturity Date”),
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance hereof at the Applicable Rate from the date hereof,
payable quarterly, on the 17th day of January, April, July and October in each
year, commencing with the January 17, April 17, July 17 or October 17 next
succeeding the date hereof, and on the Maturity Date, until the principal hereof
shall have become due and payable, and (b) to the extent permitted by law, (x)
on any overdue payment of interest and (y) during the continuance of an Event of
Default, on such unpaid balance and on any overdue payment of any Make-Whole
Amount, at a rate per annum from time to time equal to the greater of (i) 2%
over the Applicable Rate or (ii) 2.0% over the rate of interest publicly
announced by JPMorgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable semiannually as aforesaid (or, at the
option of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
principal office of JPMorgan Chase Bank, N.A. in New York, New York or at such
other place as the Issuers shall have designated by written notice to the holder
of this Note as provided in the Note Agreement referred to below.

This Note is one of a series of Guaranteed Senior Secured Notes (herein called
the “Notes”) issued pursuant to the Note Purchase and Guarantee Agreement, dated
as of April 17, 2013 (as from time to time amended, the “Note Agreement”), among
the Issuers, the Guarantors and the respective Purchasers named therein and is
entitled to the benefits thereof. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 21 of the Note Agreement and (ii) made the representations set
forth in Sections 6.1, 6.2 and 6.4 of the Note Agreement. Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Agreement.

Exhibit A-1

 

This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer accompanied by a written
instrument of transfer duly executed, by the registered holder hereof or such
holder’s attorney duly authorized in writing, a new Note for a like principal
amount will be issued to, and registered in the name of, the transferee. Prior
to due presentment for registration of transfer, the Issuers may treat the
person in whose name this Note is registered as the owner hereof for the purpose
of receiving payment and for all other purposes, and the Issuers will not be
affected by any notice to the contrary.

The obligations of the Issuers under this Note have been guaranteed by the
Guarantors pursuant to the Note Agreement and are secured pursuant to the
Collateral Documents.

The Issuers will make required prepayments of principal on the dates and in the
amounts specified in the Note Agreement. This Note is also subject to optional
prepayment, in whole or from time to time in part, at the times and on the terms
specified in the Note Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Issuers and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles that would permit the
application of the laws of a different jurisdiction.

 

DAIRYLAND USA CORPORATION

 

 

By: _________________________

Name:

Title:

 

Exhibit A-2

 

THE CHEFS’ WAREHOUSE MID-ATLANTIC, LLC

By: _________________________

Name:

Title:

 

BEL CANTO FOODS, LLC

By: _________________________

Name:

Title:

 

THE CHEFS’ WAREHOUSE WEST COAST, LLC

By: _________________________

Name:

Title:

 

THE CHEFS’ WAREHOUSE OF FLORIDA, LLC

By: _________________________

Name:

Title:

Exhibit A-3

 

Exhibit B

 

Bank Amendment

 

 

 

 

Exhibit B-1

 

 